MEMORANDUM OPINION
{¶ 1} On February 2, 2005, appellant, Donald H. Bogert, filed a notice of appeal from the Geauga County Court of Common Pleas. In that judgment, the trial court overruled a motion for relief from judgment filed by appellant, and entered judgment in favor of appellee, Judith Lee Ronyak-Bogert, in the sum of $8,649 as arrears for temporary spousal support. To date, a final decree of divorce has not been issued.
 {¶ 2} Civ.R. 75(F) provides that until issues of property division, child support, spousal support, and allocation of parental rights and responsibilities have been addressed, there is no final appealable order in a divorce action. The only exception would be when the court includes Civ.R. 54(B) language and either the court lacks jurisdiction to determine such issues or, in a legal separation action, the division of the property of the parties would be inappropriate at that time.
 {¶ 3} In the present case, the trial court has yet to issue a final divorce decree, and the only exception set forth in Civ.R. 75(F) is inapplicable.
 {¶ 4} Based upon the foregoing analysis, this appeal is hereby sua sponte dismissed for lack of a final appealable order.
Appeal dismissed.
Ford, P.J., O'Neill, J., concur.